Citation Nr: 0216718	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating for post-traumatic stress disorder 
(PTSD) in excess of 30 percent from October 27 1998 through 
January 31, 2000, and in excess of 70 percent from February 
1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran has verified active duty service from May 1968 to 
April 1970, and from June 1977 until November 1979.

In a December 1999 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating 
from October 27, 1998.  In January 2000 (less than one year 
after notification of the December 1999 decision), the 
veteran requested a higher evaluation.  In February 2001, the 
RO granted a 50 rating for PTSD from February 1, 2000.  After 
notification of that action, the veteran filed a statement 
accepted as a notice of disagreement (NOD) with the assigned 
rating in April 2001; the RO issued a Statement of the Case 
(SOC) in June 2001; and the veteran filed a Substantive 
Appeal in January 2002.  By rating action dated in February 
2002, the disability evaluation for PTSD was increased to 70 
percent, effective from February 1, 2000.  A supplemental 
statement of the case was issued to the veteran in February 
2002.

These facts clearly establish that the veteran has sought a 
higher evaluation for the service-connected PTSD since 
shortly after the grant of service connection and the 
assignment of an initial 30 percent rating for PTSD.  As the 
January 2000 "claim" for a higher evaluation was actually 
the first, timely-expressed indication of the veteran's 
disagreement with the initial evaluation assigned for PTSD, 
the Board of Veterans' Appeals (Board) has construed the 
issue on appeal as encompassing the issue as set forth on the 
title page of this decision.  See 38 C.F.R. §§ 20.201, 20.302 
(2002).  See also Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  Between October 27, 1998, and January 31, 2000, PTSD was 
manifested by some anxiety and depression, anger and 
irritability, intrusive thoughts of Vietnam including 
flashbacks, sleep disturbance with nightmares, avoidant 
behavior, hyperarousal and panic attacks; these symptoms 
resulted in occupational and social impairment with no more 
than an occasional decrease in reliability and flexibility.

3.  Since February 1, 2000, PTSD has primarily been 
manifested by such symptoms as anxiety, depression, sleep 
disturbance with nightmares, hypervigilance, anger, 
survivor's guilt, flashbacks, difficulty with recent and 
remote memory, irritability, increased difficulty interacting 
with others and social withdrawal; these symptoms represent 
no more than occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent, from October 27, 1998 to January 31, 
2000, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001, Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).

2. The criteria for an evaluation in excess of 70 percent for 
PTSD, from February 1, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001, 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

Through the rating decision on appeal, the statement of the 
case, and supplemental statements of the case, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Additionally, in a February and June 2000 letters, 
the RO informed the veteran and his representative of what 
the evidence had to show to establish entitlement to claims 
for compensation, and what medical and other information or 
evidence the RO needed from the veteran, or evidence the 
veteran could provide in support of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  Given that fact, and because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Hence, the duty to 
notify has been met.

The Board finds that all necessary development has been 
accomplished.  The veteran indicated in a letter to the RO 
dated in September 2000 that he had only received treatment 
at the VA.  The record reflects that RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim by 
requesting and obtaining extensive VA outpatient records 
dating from 1998 to January 2002.  He also underwent VA 
examinations in January 1999 and March 2000.  Significantly, 
neither the veteran nor his representative has indicated, and 
there is otherwise no indication, that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.


Factual Background

As indicated in the introduction above, a December 1999 
rating action granted service connection and assigned an 
initial 30 percent disability evaluation for PTSD, from 
October 27, 1998. 

VA outpatient clinic records dating from July 1998 reflect 
that that veteran sought treatment for complaints that 
included depression, flashbacks, and traumatic memories and 
disturbing dreams of Vietnam and his wartime experiences.  He 
related that he had anxiety and panic attacks in which he 
would suddenly feel warm with tightness in his chest, and 
difficulty breathing, to include while driving.  It was 
recorded that he had increased irritability, avoided crowds 
whenever he could, felt rage at people of Asian descent, was 
hypervigilant and had poor sleep.  A diagnosis of PTSD was 
rendered for which the veteran was placed in a regular 
program of individual and group therapy.  It was noted that 
he was employed, but worked alone to as to avoid contact with 
others.  

The veteran underwent a VA PTSD examination and social survey 
in January 1999 wherein an extensive background history was 
compiled and recited.  It was noted that the claims folder 
and treatment file had been reviewed.  It was reported that 
the veteran denied any significant PTSD problem until about 
two years before, when he had experienced several losses.  It 
was suggested that such events might have precipitated such 
symptoms.  He related that he began having nightmares of 
Vietnam that often involved his loved ones being transported 
into the horrors of war.  He said that he often woke up in a 
cold sweat and yelling.  The veteran related that his 
appetite varied, and that he slept only three to four hours a 
night.  He stated that he had increased and more violent 
dreams, especially since the recent deaths of a good friend 
and a cousin, and that he had been spending time 
contemplating his own mortality.  He said that he cried by 
himself at times and was depressed all the time, and that he 
no longer felt motivated to pursue any of the many hobbies he 
had previously enjoyed.  The veteran denied feeling anxious 
all the time, but did indicate that he had panic attacks 
three to four times a week, when he experienced feelings of 
nervousness and had hot flashes, especially in supermarkets.  
He said that he did not like large crowds, had no friends and 
felt guilty about having returned from the war physically 
intact when others had not.  The veteran related that he had 
problems with anger, but had managed to control this.  He 
stated that while sitting in back yard, he could smell and 
feel the heat of the jungle.  He said that loud noises 
reminded him of mortar attacks ,and that he had intrusive 
thoughts when he heard news of war or reports of carnage, or 
if he heard snapping sounds of helicopters.  Problems with 
hypervigilance and irritability were also cited.

As far as his personal relationships were concerned, the 
veteran related he had had a great relationship with his 
father before he died in 1993 and that that he also had good 
relations with his stepmother.  He said that he was widowed 
while he was in Vietnam, and that he had a 29-year-old 
daughter from that marriage whom he had only seen twice, as 
she had been raised by a great aunt and uncle.  The veteran 
stated that he had married his current wife in 1974, and that 
their relationship had been fine until about a year before, 
when she had begun to distance herself after a religious 
conversion.  He said that they no longer slept in the same 
bedroom.  He reported a good relationship with his two sons, 
and indicated that he was particularly fond of his toddler 
granddaughter.

The veteran stated that after returning from Vietnam, he had 
worked from 1970 until 1973 at Kodak, but realized that he 
missed the service, and joined the navy after being rejected 
by the army.  He said that he was discharged after six years 
on medical disability after a knee injury, and had worked in 
various service stations and automobile repair shops since 
that time.  He related that he had held his current 
employment since 1998.  He said that he liked to work to keep 
his mind off things, and that he had few intrusive thoughts 
when he was working.  

On mental status evaluation, the veteran was observed to be 
neatly and cleanly dressed, and hygiene appeared to be good.  
He was cooperative and speech was spontaneous, relevant and 
coherent.  There was no evidence of obsessions, compulsions, 
phobias or psychosis.  Affect was sad and mood was depressed.  
He denied suicidal ideation.  The veteran was oriented, but 
was unable to perform serial sevens backwards.  It was noted 
that his thinking tended to be concrete.  Insight and 
judgment were felt to be fairly good.  It was reported that 
he said that he was living day to day with no future plans, 
and described his life as 'dull.'  An assessment of PTSD, 
chronic, and a Global Assessment of Functioning (GAF) score 
of 56 were rendered.  The examiner further opined that the 
degree of PTSD symptomatology was moderate, and that his 
symptoms seemed to have more of an effect on his 
interpersonal relationships and quality of life than on his 
employability at that time.  

The veteran underwent VA psychiatric examination in March 
2000.  It was noted that his claims file was reviewed.  It 
was reported that he had maintained employment over the years 
until a few months before, when was no longer able to work, 
even on a part-time basis.  Additional personal history was 
recounted wherein it was noted that he was separated from his 
wife, and that he was currently living with one of his sons 
who was helping out with the finances.  It was reported that 
he kept in contact with a brother in California and one of 
his ex-wife' brothers.  The veteran related that he had 
virtually no social life, whereas formerly, he had had 
numerous friend and social acquaintances.  He said that he 
had developed an avoidant lifestyle in the past two to three 
years, had lost interest in all activities and hobbies, and 
used television as an escape.

The veteran reported having recently had a decline in his 
physical functioning, with his breathing being very labored, 
and having to use oxygen.  It was noted that he was also 
receiving treatment for other medical conditions and was 
taking medication for PTSD, specifically aimed at symptoms of 
depression.  The veteran indicated that he had some relief 
from the medicine, and that he also had an interest in 
psychotherapy for his PTSD and other mental disorder 
symptoms, but that he had difficulties with transportation, 
and with being too exhausted to undertake additional 
activity. 

The veteran reported that since the last examination, his 
wife had left him, and that he had been unable to digest that 
development.  He said that a relative had told him that the 
reason was because of his mental instability.  He said that 
he had also lost three friends to lung disease since the last 
examination, and reported that a former customer with whom he 
had been close, had been killed in an automobile accident.  

On mental status examination, the veteran was observed to be 
ambulating slowly and with some difficulty, carrying a heavy 
cylinder filled with oxygen.  He appeared to be somewhat 
disheveled, but had on appropriate attire that was noted to 
lack freshness.  Attitude was somewhat resistant, but was 
essentially cooperative throughout the interview.  Speech was 
clear and coherent, but pressured at times. Affect was labile 
and mood vacillated between anger, tearfulness, anxiety and 
depression.  It was reported that the veteran manifested no 
symptoms of any schizophrenic or major thought disorder.  He 
denied hallucinations and expressed no delusional ideas.  It 
was noted that thought content as manifested through his 
verbal expression was appropriate, and was centered around 
the difficulties he was having in his life at present, 
particularly managing the losses he had experienced over the 
last year or so.  It was reported that he appeared to be 
overwhelmed by his current living circumstances, was 
experiencing chronic sleep disturbance and had dreams in 
which people he was chasing would suddenly become Vietnamese 
enemy soldiers.  He said that his sons told him that he often 
yelled, and tossed and turned during the night.  It was noted 
that he experienced survivor's guilt, hypervigilance, 
irritability, anger, depression, troubling memories and 
flashbacks, and provided examples of various triggers that 
stimulated memories of his combat experiences, including 
using certain tools, engaging in certain work activities, or 
reading or viewing television.  

The veteran was found to be correctly oriented and thinking 
was within normal limits.  It was noted that there were 
difficulties with both recent and remote memory, which 
appeared to be a consequence of intense intermittent anxiety.  
Insight was weak and judgment appeared to be fair.  The 
veteran denied suicidal and homicidal ideas.  A diagnosis of 
combat PTSD, chronic, severe, with intense anxiety and 
intense depression was rendered.  The examiner assigned a 
current GAF score of 35 that was attributed to anxiety, 
depression and other PTSD symptoms.  The examiner opined that 
even though the veteran was suffering from physical 
debilitation, he would still be unable to be employed due to 
symptoms of PTSD.  It was added that even though individual 
psychotherapy was recommended, that he would probably receive 
great benefit from such treatment, and the veteran desired to 
have some therapeutic intervention for PTSD, it could not be 
expected that it would raise him to a level of functioning 
where he would be able to resume employment, even on a part-
time basis.  It was found that the veteran was totally and 
permanently unemployable. 

A February 2000 clinic note from Rochester Medical Group 
states that the veteran had severe chronic obstructive 
pulmonary disease, was oxygen dependent, and was totally 
disabled from working.  

Additional VA outpatient records dated between July 1998 and 
January 2002 indicate that the veteran had begun receiving 
treatment during the former timeframe for complaints of 
anxiety and depression after a number of personal upheavals 
in his lift, to include the deaths of a number of close 
family members, including his grandparents and mother, and a 
cousin's dying of cancer.  The notes chronicled the 
disintegration of his marriage after his wife became 
preoccupied with religion, and unhappiness in his job as an 
auto mechanic which he had held for 10 years, after his 
highly-regarded former employer had sold the business to 
people whom he perceived were dishonest and unscrupulous, and 
wanted him to provide customers with unneeded services and 
supplies.  He reported ongoing problems with anxiety, 
depression, intrusive thoughts, recurring traumatic memories, 
insomnia, disturbing dreams, and panic attacks.  It was noted 
that he was on unemployment for a while after one of his 
employers had trouble with the law, but that he did 
eventually succeed in obtaining another position.  In April 
2001, it was recorded that the veteran was very upset because 
his house was about to be repossessed and that his phone and 
water service had been turned off.  It was noted that he had 
a very negative attitude.  In December 2001, it was reported 
that the veteran had been seen after an interval of several 
months, and was bitter and unhappy throughout the session, 
complaining that he did not receive an increase in VA 
disability to which he felt entitled, and about his 
perception that he was being treated indifferently by the 
system.  The examiner noted that his mental status at that 
time revealed a lot of anger and depression, but no signs of 
psychosis or suicidal or homicidal activity.

By rating action dated in February 2001, the disability 
evaluation for the service-connected PTSD was increased to 50 
percent, effective from February 1, 2000.

The veteran underwent comprehensive psychological evaluation 
on an outpatient basis in January 2002.  The examiner noted 
that he was not seen regularly but had requested supportive 
consultation.  The veteran reported not sleeping well and was 
having an increase in his nightmares and intrusive thoughts.  
It was noted that he could not stop ruminating about the 
past, present or future.  The examiner indicated that the day 
treatment program had been recommended in the past, but that 
the veteran stated that he could not tolerate being around 
too many people.  He said that he received little relief from 
medications he had been prescribed, and that they did not 
help with his sleep.  

It was reported that the veteran lived virtually alone in his 
own apartment and that he was able to sell his house at a 
loss before it went into foreclosure.  It was noted that he 
was holding out hope that he and his wife would reunite, 
although the examiner added that nothing the veteran related 
suggested that she was doing or saying anything to give him 
such hope.  It was observed that he was very depressed, and 
could not seem to see anything positive in any event.  It was 
reported that his son had invited him over for Christmas eve 
dinner, but that instead of seeing this in a positive light, 
he complained about how they did not see him enough and how 
he had so little time with his grandchildren because they 
went to bed after dinner.  It was reported that he ruminated 
about the world situation, and was angered by government 
decisions and policies that he felt were too lenient.  The 
examiner noted that the veteran was extremely agitated, could 
not sit still and worried a lot about his health.  It was 
reported that he could not tolerate crowds, and became easily 
irritated, even when people tried to help him.  It was felt 
that he was so negative and lacking in insight that he was 
not a good candidate even for individual psychotherapy, that 
medication had done little to help his anxiety and 
depression, and that his pessimism and lack of insight also 
impaired his judgment.  

The examiner noted that the veteran continued on oxygen, and 
that just walking into his office from the waiting room left 
him gasping for breath when he sat down.  He reported that 
his home activities were limited by the same symptoms  

The examiner commented at that time that the veteran was 
currently 50 percent service-connected for PTSD and that he 
was recently turned down for an increase despite his last 
compensation report that provided a GAF of 35 and an opinion 
that his symptoms were severe and that he was totally and 
permanently disabled.  The examiner noted that that an 
increase should be based on the veteran's symptomatology and 
effect on his life alone.  The veteran was advised to pursue 
the increase as the clinical data certainly seemed to support 
it.  Continued psychiatric intervention was recommended. 

By rating action dated in February 2002, the RO increased the 
disability evaluation for PTSD to 70 percent, effective 
February 1, 2000.

Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Generally, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The Board notes that the veteran's PTSD has been rated as 30 
percent disabling from October 27, 1998 through January 31, 
2000, and as 70 percent disabling from February 1, 2000, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A review of the evidence indicates that between October 27, 
1998 and January 31, 2000, the evidence pertinent to the 
veteran's current claim for a higher rating reveals that his 
PTSD was manifested by such symptoms as some anxiety and 
depression, anger and irritability, intrusive thoughts of 
Vietnam including flashbacks, sleep disturbance with 
nightmares, avoidant behavior, hyperarousal and panic 
attacks.  VA outpatient clinical records dating from July 
1998 indicate that the veteran's symptoms were triggered by 
significant traumatic events in his life including the deaths 
of a number of people close to him as well as the breakup of 
his marriage. 

While, during the time frame in issue, the veteran did 
display symptoms that included depression, anger and 
irritability (mood disturbances) and panic attacks (reported 
to occur, in January 1999, three to four times weekly), there 
is no evidence indicating that the veteran then experienced 
the majority of other symptoms required for the next higher, 
50 percent evaluation, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
record reflects that when the veteran underwent VA 
examination in January 1999, cognitive functioning on the 
whole was shown to be intact.  It was noted that he working 
and continued to want to do so.  Personal relationships were 
shown to be good on the whole, with the exception of his 
wife, to whom he had been married for over 24 years.  The 
examiner indicated that there was no more than a moderate 
degree of PTSD and provided a GAF score of 56.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  The findings are 
consistent with no more than the 30 percent evaluation for 
PTSD assigned prior to February 1, 2000.

Thus, applying the facts noted above to the applicable rating 
criteria, the Board finds that the psychiatric symptoms 
exhibited between October 27, 1998 to January 31, 2000, 
represented occupational and social impairment with no more 
than occasional decrease in reliability and productivity, 
which is consistent with the criteria for 30 percent rating 
assigned.  Since the criteria for at least the next higher, 
50 percent, evaluation for PTSD during the period in question 
are not met, it follows that the criteria for an even higher 
evaluation (70 or 100 percent) likewise were not met during 
this period. 

The Board points out that the report of the March 2000 VA 
examination is the first indication that the veteran  had 
experienced a significant decline in his level of physical 
and mental functioning, such that that examiner characterized 
his PTSD as chronic and severe, and stated that the veteran 
was permanently and totally disabled on account of his PTSD, 
irrespective of any other disability.  The examiner expressed 
doubt that psychotherapy could raise him to a level where he 
could become employable, and assigned a GAF score of 35.  
According to the DSM-IV, GAF scores between 31 and 40 score 
represent some impairment in reality testing or communication 
(such as illogical obscure or irrelevant speech at times) or 
major impairment in several area, such as work or school, 
family relations, judgment, thinking or mood (such as being a 
depressed man avoiding friends, neglecting family, and is 
unable to work, etc.).  On clinical evaluation in January 
2002, it was observed that he lacked virtually any insight 
into his condition, that medication had done little to help 
his anxiety and depression, and that he was not even a good 
candidate for psychotherapy, given that he was so negative.  

On the basis of the evidence noted above, the RO assigned a 
70 percent evaluation, for PTSD from February 1, 2000.  The 
veteran contends that an even higher evaluation is warranted.  
The Board finds, however, that considering the totality of 
the pertinent evidence, to specifically include the veteran's 
documented symptoms, in light of the applicable criteria, the 
Board finds that the criteria for the maximum 100 percent 
evaluation for PTSD have not been met at any point since 
February 1, 2000. 

While the March 2000 examiner noted that the veteran 's 
clothes were disheveled, that there were indications of 
memory deficit, and that the veteran suffered from a litany 
of other PTSD symptoms, described by the examiner as chronic 
and severe, it is significant that the veteran also then 
denied hallucinations, had no delusional ideas, was correctly 
oriented and had appropriate thought content at that times.  
Abstract thinking was reported to be within normal limits.  
VA outpatient treatment records since February 2000 reflect 
only that the veteran has been seen for continuing complaints 
of increasing nightmares, social withdrawal, anxiety, 
depression, poor sleep, and irritability.  

In short, the Board finds that notwithstanding the March 2000 
examiner's findings and assessment, he veteran simply has not 
exhibited the symptoms required for the 100 percent 
evaluation-specifically, gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

There is no question that the veteran has clearly displayed 
symptomatology indicative of significant social and 
industrial dysfunction during the period in question (for 
which a higher, 70 percent evaluation was assigned), and the 
Board has considered the March 2000 examiner's assessment of 
the severity of the veteran's condition.  The Board 
emphasizes, however, that such assessment is not dispositive 
of the question not at issue-whether the veteran has met the 
criteria for the 100 percent, rather than the 70 percent, 
evaluation.  Rather, the disability evaluation must be based 
on all the evidence of record record that bears on 
occupational and social impairment, rather than solely on 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  In the 
absence of evidence of symptomatology that would support an 
award of the maximum 100 percent evaluation, the Board must 
conclude that, since February 1, 2000, the veteran's 
psychiatric disability picture has more closely approximated 
the criteria for a 70 percent rating for PTSD.

For all the foregoing reasons, the Board concludes that an 
initial evaluation for PTSD in excess of 30 percent, from 
October 27, 1998 through January 31, 2000, and an evaluation 
for that condition in excess of 70 percent, from February 1, 
2000, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation for PTSD in excess of 30 percent, from 
October 27, 1998 through January 31, 2000, is denied.  

An evaluation for PTSD in excess of 70 percent, from February 
1, 2000, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

